Citation Nr: 1446440	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  08-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, including as due to a service-connected left foot disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to an initial rating higher than 30 percent for headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  

This case initially came to the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  A July 2014 rating decision granted service connection for headaches, and assigned an initial 30 percent rating, effective July 29, 2005.

In June 2010, the Veteran testified during a hearing at the RO before the undersigned.  A hearing transcript is of record.  

In a February 2014 decision, the Board granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  At that time, the Board remanded his claims regarding hip and cervical and lumbar spine disorders to the Agency of Original Jurisdiction (AOJ) for further development.

In an April 2014 signed statement, the Veteran raised new claims of entitlement to service connection for bronchopneumonia to include sinus issues, peripheral vascular disease, and diabetes mellitus, type 2.  These matters are referred to the AOJ for appropriate development and adjudication.

Also in April 2014, the Veteran referenced a "possible" claim of whether there was clear and unmistakable error (CUE) in a "10/14/081" rating decision.  If the Veteran seeks to raise a claim of CUE in a prior rating decision, either he or his representative should contact the AOJ and set forth his claim with specificity.

The issue of a higher initial rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The current cervical spine disability, including degenerative disc disease, is the result of a disease or injury in active service.

2.  The current lumbar spine disability, including degenerative disc disease, is the result of a disease or injury in active service.  

3.  The evidence of record preponderates against a finding that the Veteran has a bilateral hip disorder, including hip strain and degenerative joint disease, that had its clinical onset in or is otherwise related to his active service or to service-connected disability, and arthritis of the hip was not demonstrated within one year of discharge from active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disorder, including degenerative disc disease, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disorder, including degenerative disc disease, are met.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107; 38 C.F.R. §§ 3.303, 3.304.



3.  The criteria for service connection for a bilateral hip disorder, including bilateral hip strain and degenerative joint disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); he has not identified any prejudice in the conduct of the Board hearing.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2005 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and non-VA medical records have been obtained, to the extent available.  A review of the Veteran's electronic files does not show any additional evidence relevant to the service connection claims on appeal not already considered by the AOJ.

In June 2008, the Veteran underwent VA examination and the examination report is of record.

In February 2014, the Board remanded the Veteran's case to the AOJ for further development that included obtaining records considered by the Social Security Administration (SSA) in his claim for benefits, those regarding his treatment by Drs. R.E. and K.A.W., and VA medical records dated since June 2008, and scheduling him for VA examination.  

There was been substantial compliance with the Board's remand, as treatment records from Drs. R.E. and K.A.W. , and the SSA, were obtained, as well as VA medical records dated to March 2014.  

The Veteran underwent VA examination in April 2014 and the examiner provided an addendum opinion in July 2014.  The examination report with the addendum is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, including the Veteran's reports; and provided clinical findings and diagnoses, and offered an etiology opinion with a rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2013). The April 2014 VA examination report with the addendum cured the deficiencies in the earlier opinion; hence, the Board insured that its remand instructions were complied with.

In sum, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and his written and oral statements.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board has thoroughly reviewed the record in conjunction with this case, including the Veteran's service treatment records and his written statements and oral testimony in support of his claims.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Contentions

The Veteran seeks service connection for a bilateral hip disability, including as due to a service-connected left foot disability.  Service connection is in effect for a hyper dorisflexion injury of the left foot with residual foot strain and residuals of a tear of the capsular ligament and talonavicular joint, evaluated as 10 percent disabling.

During his June 2010 Board hearing, the Veteran testified that he incurred nerve damage and vascular injury to his hips as a result of his service-connected left foot disability.  He reported having some physical therapy for hip pain approximately thirty years earlier and that the records were no longer available.

The Veteran further asserts that he injured his cervical and lumbar spine while working on a helicopter in 1966 when he was hit on the side of his head by an engine cover that knocked him unconscious.  He reports that he fell backwards off the engine and hit his head.  The Veteran maintains that a head trauma of that nature would have compressed his spine and neck.  He noted having several spinal surgeries after service including a cervical and three lumbar procedures.

Upon review of the record, the Board finds that the evidence is in relative equipoise as to the Veteran's claims for service connection for cervical and lumbar spine disorders.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for cervical and lumbar spine disabilities and those claims will be granted.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's claim for service connection for a bilateral hip disability, including as due to service-connected disability, is not warranted and will be denied.

Laws and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) ; but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis

During his April 2014 VA examination, the Veteran asserted that he injured his hip when he fell off a helicopter in service.  He has also asserted that he injured his spine when a helicopter downdraft blew a cowling loose, hitting him in the head and knocking him unconscious.  The Veteran's service records indicate that his main job in service was aircraft mechanic and repairman.  He served in Vietnam, and was awarded an Air Medal for his combat service.  His reported injures are consistent with the circumstances of his service.  

The Veteran has a currently diagnosed bilateral hip disability.  The April 2014 VA examiner diagnosed him with bilateral hip strain and degenerative joint disease of the bilateral hips.  A June 2008 x-ray also showed minimal degenerative joint disease in his right hip.  

The Veteran also has current cervical and lumbar spine disabilities.  X-ray reports from January 2014 showed multilevel chronic degenerative disc and facet changes of the cervical spine, with interbody fusion at C4-C5 and anterolisthesis at C3-C4 and C6-C7.  There was also anterior spurring at C6-C7.  The April 2014 VA examiner noted degenerative arthritis of the cervical spine.  

In January 2014, severe chronic degenerative disc disease in the Veteran's lumbar spine was noted.  The April 2014 VA examiner noted degenerative disc disease of the lumbar spine.

The Veteran is competent to report back and hip pain, as the symptoms are lay observable.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).  

The Veteran reported hip pain since falling off the helicopter in service, although the first documented reports of hip pain are after discharge.  In a May 1982 written statement, the Veteran reported that pain spread to his left hip from 1974 to 1980; and reports of right hip pain are documented after that.  

The Veteran described having back pain since he was hit in the head by a helicopter cowling in service, although the first instance of documented reported spinal pain appears to be in 2004, many years after his discharge.

The record shows that the Veteran was not treated for spine or hip complaints in service.  

Post service, a May 1968 VA examination report notes that the Veteran incurred lacerations to the right forehead region when the corner of a helicopter cowling hit his right forehead in July 1966.

In July 2006, K.A.W., M.D., a neurosurgeon, reported that she followed the Veteran for both degenerative cervical and lumbar disc disease.  The Veteran had diffuse degeneration of his neck that the physician observed may well have been exacerbated by a fall on the top of his head when he was in his twenties.  He also had a lot of degeneration in his back which would certainly be exacerbated with the history of a hard landing in a helicopter in the past.  Dr. K.A.W. was "certain that these situations led to an exacerbation of his situation such that he is symptomatic now from injuries that occurred during those episodes."

In August 2006, Dr. K.A.W. noted that the Veteran's history of a single blow to the head in the past may well have contributed to his present neck problems.

In June 2008, a VA physician assistant examined the Veteran and noted his history of neck surgery in 2006, including a four level discectomy, and lumbar surgery in 2003 and 2006, with multilevel foraminotomy and laminectomies.  The examiner found this consistent with the Veteran's report of decompression for spinal stenosis and foraminotomy in both the cervical and lumbar spines.  The diagnoses included early degenerative hip confirmed by x-ray.  The examiner opined that there was no evidence of a hip condition secondary to the Veteran's service-connected left foot disorder.  According to the examiner, the Veteran worked in construction for 10 years, and the foot injury was in 1967.  It was noted that he did not have a traumatic fall, injury, or compensatory gait upon examination.

The examiner also diagnosed the Veteran with cervical and lumbar spine degenerative arthritis, confirmed by X-ray with a history of multiple surgeries.  The examiner opined that this was not related to the Veteran's lower left foot injury in service and the condition was consistent with degenerative changes over time.

In April 2014, the VA examiner opined that the Veteran's bilateral hip and cervical and lumbar spine disorders were not due to active service or to a service-connected disability.  The examiner noted that the first report of hip pain was in 1982 and it improved after the Veteran's 1993 aorto-bifem bypass surgery.  

The examiner stated that the etiology of degenerative disc and joint disease of the spine and hips was not well defined, but commonly occurred in patients with no history of trauma.  There were multiple risk factors for osteoarthritis, including prior injuries including macro trauma or repeated micro trauma.  Macro trauma, such as this would be expected to cause significant disability for at least several days.  The Veteran's history of returning to work in a few days after the helicopter injury made it less likely that he would have suffered a severe hip or spine injury at the time. 

The examiner further opined that the Veteran did not have a hip, low back and/or cervical spine disorder due to or aggravated by his service-connected left foot disability, including an altered gait.  The examiner explained that there was no clear evidence from a review of the orthopedic literature to suggest that an injury to the lower extremity would have any significant impact on a back or hip condition, unless the injury resulted in major muscle or nerve damage that caused partial or complete paralysis of the damaged leg and/or shortening of the extremity to cause an obvious lurching type gait (significant limp) for an extended time (years).  The Veteran did not have a severe limp.

Hip

The Veteran has contended that service connection should be granted for a bilateral hip disorder, including as due to service-connected left foot disability.  Although the evidence shows that he currently has bilateral hip strain and degenerative joint disease, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  The record reflects that his hips were normal on separation from service and the first post service evidence of record of hip pain is from 1982, nearly 14 years after the Veteran's separation from service.  

More significantly, in April 2014, the VA examiner diagnosed the Veteran with bilateral hip strain and degenerative joint disease, and opined that the Veteran's hip disability was less likely than not related to service or service-connected left foot disability.  The VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  There is no competent and credible lay or medical opinion or evidence to refute the April 2014 VA examiner's opinion.

No medical opinion or other medical evidence relating the Veteran's bilateral hip disorder to service or any incident of service including a service-connected disability has been presented.  See Holten v. Shinseki, 557 F.3d at 1366; Shedden v. Principi, 381 F.3d at 1167.

Service connection for a bilateral hip disorder, including as due to service-connected left foot disability, is therefore not warranted.

In denying service connection as to the claim on appeal, the Board has considered the Veteran's contention that a relationship exists between his current chronic rhinitis disorder, and military service, including treatment for the hips service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

To the extent the Veteran is claiming that hip problems have persisted since service, this is inconsistent with the overall record that reflects that his hip problems manifested after service and he is not a reliable historian.  The Veteran made no mention of his hip problems in 1968 during his service examination for separation, and examination of his hips at that time was normal.  He has not explained why he failed to mention pertinent difficulty when examined pursuant to service requirements.  The Board does not find the Veteran to be a credible historian as to his contentions of continuous symptomatology.  

Moreover, while degenerative joint disease of the bilateral hips is among the listed chronic diseases ("arthritis"), and a continuity of symptomatology could establish a link between that disease and service, the first documented evidence of hip pain is from 1982, more than 14 years after the Veteran's discharge.  Walker.

Given the above, a clear preponderance of the credible evidence of record is against the Veteran's claim for service connection for a bilateral hip disorder, including as due to service-connected disability, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).




Cervical and Lumbar Spine

The evidence in favor of a link between the current back and neck disability and service includes the May 1968 VA examination report noting the Veteran's head injury in service; the July 2006 statement of Dr. K.A.W., that the Veteran had diffuse degeneration in his neck that may well have been exacerbated by a fall on the top of his head in his twenties, and degeneration in his back that would certainly be exacerbated with a history of a hard landing in a helicopter in the past that the neurosurgeon was certain led to an exacerbation of his situation such that he was symptomatic now from injuries during those episodes; and the August 2006 statement of Dr. K.A.W., that the Veteran's history of a single blow to the head in the past may well have contributed to his present neck problems; and there are the Veteran's reports of episodic back and neck pain ever since service.  

Evidence against a nexus consists chiefly of the April 2014 VA examiner's opinion.

The record does not provide evidence of an in-service injury, but such is not a requirement for service connection.  The VA examiner identified the current disability as degenerative disc disease of the cervical and lumbar spine.  The VA examiner acknowledged that the etiology of degenerative disc and joint disease was not well defined and occurred in patients with no history of trauma as well as those with prior injury.  There is evidence of a head injury in service, and Dr. K.A.W. did not rule out the possibility that a history of a single blow to the head in the past may well have contributed to the Veteran's present neck problems

Here, the medical evidence is in equipoise and suggests that the claims might possibly be granted.  While Dr. K.A.W.'s July 2006 opinion supports a link between the Veteran's current cervical and lumbar spine degenerative disc disease, the April 2014 VA examiner offered a negative opinion.

Given the medical expertise of Dr. K.A.W., the Veteran's treating physician, who is a neurosurgeon, that associates the Veteran's cervical and lumbar spine degenerative disc disease with injury in service, the Board is persuaded that the evidence supports the Veteran's claims and service connection may be granted.  

Resolving reasonable doubt in the Veteran's favor, the elements of service connection are all demonstrated and service connection is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert.


ORDER

Service connection for a bilateral hip disability, including as due to service-connected left foot disability, is denied.

Service connection for a cervical spine disability, including degenerative disc disease, is granted.

Service connection for a lumbar spine disability, including degenerative disc disease, is granted.


REMAND

The July 2014 rating decision granted service connection for headaches and assigned an initial 30 percent disability rating, effective July 29, 2005.  In a September 2014 signed statement, the Veteran disagreed with the disability evaluation assigned in the RO's decision.  The Board construes the Veteran's statement as a notice of disagreement.  The issue must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the matter of entitlement to an initial rating in excess of 30 percent for headaches.  If, and only if, the Veteran timely perfects an appeal as to the matter, should this claim be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


